

PARTICIPATION AND OPERATING AGREEMENT


This Participation and Operating Agreement (this “Agreement”) made as of April
15, 2011, between:


EERG Energy ULC, a wholly owned subsidiary of Eternal Energy Corp. (hereinafter
called “Eternal”), a corporation incorporated pursuant to the laws of the
Province of Alberta;


and


AEE Canada Inc., a wholly owned subsidiary of American Eagle Energy,
Inc. (hereinafter called “American Eagle”), a corporation incorporated pursuant
to the laws of the Province of Alberta;


and


 PASSPORT ENERGY INC. (hereinafter called “Passport”), a corporation formed
pursuant to the laws of British Columbia.


WHEREAS the Farmors are the holders of certain Working Interests in the Joint
Lands and are parties to a certain Joint Operating Agreement dated June 1, 2010
governing, inter alia, the Joint Lands and appointing Eternal as Operator
thereunder (the “JOA”);


AND WHEREAS the Farmors have agreed to grant Passport a Working Interest in the
Joint Lands on the terms and conditions herein and as a consequence of such
grant, further agree to terminate the JOA and replace it with the terms and
conditions of this Agreement;


AND WHEREAS in consideration for such Working Interest, Passport agrees to pay
38.5% of all of the Completion Costs of the Test Well and the Option Well, if
applicable, as further set forth herein and the Farmors agree to pay the
remaining 61.5% of such Completion Costs, as applicable;


AND WHEREAS this Agreement provides for the operation and maintenance of the
Joint Lands and the Title Documents from and including the Effective Date;


NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged by the Parties, the Parties hereby
agree as follows:

 

 
 

--------------------------------------------------------------------------------

 

ARTICLE 1
DEFINITIONS AND INTERPRETATION


1.1
Definitions



The following terms shall have the following meanings when used in this
Agreement:


 
(a)
“Agreement” means this Participation and Operating Agreement, together with the
Schedules attached hereto, as amended from time to time;



 
(b)
“AMI Interest” means the following ownership percentages of each of the Parties
granted in respect of the AMI Lands pursuant to Article 7 of this Agreement:



 
(i)
with respect to Passport, a 25% interest ;



 
(ii)
with respect to Eternal, 37.5% interest; and



 
(iii)
with respect to American Eagle, 37.5% interest;



 
(c)
“AMI Lands” means the areal, stratigraphic and substance rights located within
Township 4, Range 21 W2M;



 
(d)
“Cap” or “Capping” means the installation of such casing, plugs and equipment as
are necessary to enable a well prospective of production of Petroleum Substances
in Paying Quantities to be completed at a later date;



 
(e)
“Completion Costs” shall have the meaning set forth in the Operating Procedure
amended to include Drilling Costs, Equipping Costs (as such terms are defined in
the Operating Procedure) and the Farmors’ overhead as permitted under the
Operating Procedure, and for greater certainty, specifically includes any such
costs incurred by the Farmors in respect of the Test Well prior to the Effective
Date;



 
(f)
“Contract Depth” means, for the Test Well, a measured depth of 3,515 meters;



 
(g)
“Effective Date” means the date of this Agreement;



 
(h)
“Encumbrances” has the meaning set forth in Section 2.3;



 
(i)
“Estimated Drilling Costs” means the estimated cost to drill, equip and complete
the Test Well as set forth in Schedule “C” attached hereto;



 
(j)
“Farmee” means Passport Energy Inc.;



 
(k)
“Farmors” means Eternal and American Eagle together and each individually, a
“Farmor”;


 
2

--------------------------------------------------------------------------------

 

 
(l)
“JOA” has the meaning set forth in the recitals hereto;



 
(m)
“Joint Lands” means the lands set forth as “Joint Lands” in Schedule “A”
attached hereto;



 
(n)
“Lands” has the meaning set forth in Section 7.1;



 
(o)
“New Lands” means any interest in Petroleum Substances acquired, or available to
be acquired, where the surface area of that interest is contained in the AMI
Lands and which becomes available for acquisition either:



 
(i)
under the Regulations, including by presentation of a bid at a Crown sale; or



 
(ii)
by agreement with any third party by purchase and otherwise;



and which interest may include, without limitation, any arms’ length encumbrance
such as a production payment or a net profits interest or a royalty. A Party
will be deemed to have acquired any New Lands acquired by an Affiliate of that
Party, or a Party’s successors and assigns, and the obligations under this
Agreement will not apply to:


 
(iii)
interests acquired by a Party or an Affiliate pursuant to a corporate
reorganization of that Party, the amalgamation with a third party of the
acquisition of a third party; and



 
(iv)
legal or beneficial interests acquired by a Party or an Affiliate of that Party
prior to the Effective Date, including any documents of title issued in direct
substitution for the documents of title under which those interests had been
held prior to the Effective Date;



 
(p)
“Operating Procedure” means the 1990 Canadian Association of Petroleum Landmen
Operating Procedure, including the 1996 Petroleum Accountants Society of Canada
Accounting Procedure, all the elections thereto and attached hereto as
Schedule “B”;



 
(q)
“Operator” means Eternal;



 
(r)
“Option Lands” means the lands set forth as “Option Lands” in Schedule “A”
attached hereto;



 
(s)
“Option Well” has the meaning set forth in Section 4.1;



 
(t)
“Parties” means Eternal, American Eagle and Passport, each individually, a
“Party”;


 
3

--------------------------------------------------------------------------------

 

 
(u)
“Test Well” means the first well drilled for the recovery of Petroleum
Substances to be located at 1A4-16-4B4-9-4-21W2M on the Joint Lands; and



 
(v)
“Water Disposal Well” has the meaning set forth in Section 6.1.



Capitalized terms used but not defined in this Agreement shall have the meanings
given to such terms in the Operating Procedure.  Furthermore, the definitions of
“Joint Lands”, “Title Documents” and “Working Interest” in the Operating
Procedure shall incorporate the descriptions for such terms in this Agreement
and Schedule “A” attached hereto and the definitions of “Completion Costs” and
“Operator” therein shall incorporate the descriptions for such terms in
Section 1.1.


1.2 
Schedules



The following Schedules are attached hereto and incorporated into this Agreement
as fully as though contained in the body of this Agreement:


 
(a)
Schedule “A”, which sets forth the Joint Lands, the Option Lands, the AMI Lands,
the Title Documents, the Working Interests and the Encumbrances;



 
(b)
Schedule “B”, which is the Operating Procedure; and



 
(c)
Schedule “C”, which is the Estimated Drilling Costs.



1.3 
Multiple Farmor Parties



All information and notices to be provided to the Farmors by the Farmee shall be
provided individually to each Farmor and all elections provided to the Farmors
shall be made individually to each Farmor.  An election by one Farmor shall not
obligate the other Farmor to make the same or any election unless otherwise
stated herein.


1.4
Application of the JOA



Eternal and American Eagle agree that this Agreement and the Operating Procedure
shall apply to the Joint Lands, the Option Lands and any New Lands acquired by
either Eternal or American Eagle hereunder and that, from and after the
Effective Date, the JOA shall have no further application to the Parties and
shall be terminated and superceded in its entirety by this Agreement and the
Operating Procedure.


ARTICLE 2
TITLE AND ENCUMBRANCES


2.1 
Title



 
(a)
The Farmors do not warrant title to their Working Interest in the Joint Lands or
Option Lands but each Farmor confirms that:


 
4

--------------------------------------------------------------------------------

 

 
(i)
it has complied with the terms of the Title Documents to the extent necessary to
keep such Title Documents in full force and effect;



 
(ii)
it has the right, power and authority to enter into this Agreement; and



 
(iii)
as of the Effective Date, it has not received any notice of default related to
the Title Documents.



 
(b)
Each Farmor will not do, or cause to be done, any act or make any omission to
encumber the Joint Lands or Option Lands which:



 
(i)
adversely and materially affects its Working Interest or the Working Interest of
any other Party; or



 
(ii)
results in the Title Documents becoming subject to termination or forfeiture.



 
(c)
The Working Interest earned by the Farmee pursuant to this Agreement shall be
subject to the Encumbrances which shall continue to apply to that Working
Interest following the application of the surrender, forfeiture or production
penalty provisions of the Operating Procedure to that Working Interest, as
applicable.



2.2
Maintenance of Lands



From the Effective Date until the date upon which Passport earns a Working
Interest in the Joint Lands or the Option Lands, as may be applicable, the
Farmors shall:


 
(a)
maintain the Joint Lands and the Option Lands, as applicable, in a proper and
prudent manner in accordance with good oil and gas industry practices;



 
(b)
pay or cause to be paid all costs and expenses relating to the Joint Lands and
the Option Lands, as applicable, which become due;



 
(c)
perform and comply in all material respects with all of its obligations under
the Title Documents; and



 
(d)
not dispose of any interest in the Joint Lands or the Option Lands, as
applicable, without the prior written consent of Passport.



2.3 
Encumbrances



Each Farmor acknowledges that as of the Effective Date, its Working Interest is
not encumbered with any burdens except those described in Schedule “A”
(“Encumbrances”).

 
5

--------------------------------------------------------------------------------

 

2.4
Working Interest



Schedule “A” indicates each Farmors’ Working Interest in the Title Documents and
the Joint Lands and Option Lands, subject to this Agreement.


For the period from the Effective Date until Passport has earned an interest in
the Joint Lands as provided herein, or its right to do so ceases or this
Agreement is terminated, whichever occurs first, the Farmors shall not grant any
interest in the Joint Lands, or the Option Lands, as applicable, and shall not
do or cause to be done any act or omission whereby the Joint Lands become
encumbered, terminated or forfeited.


ARTICLE 3
TEST WELL


3.1
Drilling Test Well



Subject to rig availability, on or before June 1, 2011, Eternal, as Operator,
shall commence drilling the Test Well and thereafter shall diligently and
continuously drill and take all such other action as is reasonably necessary to
drill the Test Well to Contract Depth and Complete, Cap or Abandon such Test
Well.


3.2 
Production Tests



When the Operator has drilled the Test Well to Contract Depth and if Petroleum
Substances from any zone in the Joint Lands are reasonably anticipated to be in
Paying Quantities, Eternal, as Operator, shall case the Test Well and:


 
(a)
conduct production tests as soon as practicable if Petroleum Substances other
than natural gas in Paying Quantities is indicated; or



 
(b)
if Petroleum Substances composed predominantly of natural gas in Paying
Quantities is indicated,



 
(i)
conduct production tests as soon as practicable; or



 
(ii)
Cap the Test Well and conduct production tests on or before the later of the
first anniversary date of the Test Well drilling rig release and as soon as
practicable after an economic market for those Petroleum Substances becomes
available, provided that, if Eternal, as operator for and on behalf of the
Farmors, has not fulfilled its obligations within one year of the drilling rig
release of the Test Well, Eternal shall, at the end of that year and every 6
months thereafter until Eternal has fulfilled its obligations, give notice to
the Parties of its plans to production test and produce the Test Well, if any.



When Eternal has conducted the production tests, Eternal shall finish the
Completion, Capping or Abandonment of the Test Well as soon as practicable.

 
6

--------------------------------------------------------------------------------

 

3.3 
Costs of Test Well



Upon receipt of Eternal’s invoice, but in any event no later than 20 days before
the anticipated spud date of the Test Well, Passport shall pay Eternal 38.5% of
the Estimated Drilling Costs to be incurred by Eternal with respect to the Test
Well. Thereafter, on or before that day which is 20 days after the date on which
Passport receives from Eternal the summary of the actual Completion Costs
incurred by Eternal with respect to the Test Well,


 
(a)
Passport shall promptly pay to Eternal 38.5% of the difference between the
Completion Costs and the Estimated Drilling Costs for the Test Well, if the
Completion Costs exceed the Estimated Drilling Costs; or



 
(b)
Eternal shall promptly reimburse Passport 38.5% of the difference between the
Estimated Drilling Costs and the Completion Costs for the Test Well, if the
Completion Costs are less than the Estimated Drilling Costs.



3.4
Earning



Upon the drilling of the Test Well to Contract Depth and Completion, Capping or
Abandonment of the Test Well, and subject to Eternal receiving payment pursuant
to Section 3.3 above:


 
(a)
Eternal shall transfer an undivided 12.5% Working Interest in the Joint Lands to
Passport; and



 
(b)
American Eagle shall transfer an undivided 12.5% Working Interest in the Joint
Lands to Passport.



As a result of the transfers noted above, the resulting Working Interests of the
Parties in and to the Joint Lands including the Test Well and all Petroleum
Substance received therefrom shall be as follows:


 
(c)
With respect to Eternal a 37.5% Working Interest;



 
(d)
With respect to American Eagle a 37.5% Working Interest; and



 
(e)
With respect to Passport a 25% Working Interest.



Each of the Farmors shall do all other acts and things necessary to transfer and
to evidence the transfer of such Working Interest, including the entering into
of an assignment agreement on terms satisfactory to the Parties, acting
reasonably.

 
7

--------------------------------------------------------------------------------

 

ARTICLE 4
OPTION WELL


4.1
Option Well Election



On or before the date that is 120 days from the date of Completion, Capping or
Abandonment of the Test Well (the “Election Period”), the Parties shall have the
option to drill the Option Well as follows:


 
(a)
The Farmors, acting together and their sole discretion, may elect to drill the
Option Well at a location of the Farmors’ choice on the Option Lands.  Provided
that the Farmee fulfils its obligations respecting the Test Well and is not
otherwise in default hereunder, upon receipt of notice from the Farmors electing
to drill the Option Well, then the Farmee, by written notice to the Farmors on
or before the 30th day following the notice from the Farmors of their election
to drill the Option Well, may elect to participate in the drilling of the Option
Well; or



 
(b)
If the Farmors elect not to drill the Option Well, then the Farmee shall be
entitled to elect to drill the Option Well at a location of the Farmee’s choice
on the Option Lands at its sole risk, cost and expense by providing written
notice to the Farmors on or before the 30th day following the expiration of the
Election Period, to earn an undivided 65% Working Interest in the Option Well
and the Option Lands.



4.2 
Drilling Option Well



Upon electing to drill the Option Well pursuant to Section 4.1(a), Eternal, as
Operator, shall commence drilling the Option Well, or Passport if it has elected
to drill the Option Well pursuant to Section 4.1(b), shall commence drilling the
Option Well, and thereafter either Eternal or Passport, as applicable, shall
diligently and continuously drill and take all such other action as is
reasonably necessary to drill the Option Well to Contract Depth and Complete,
Cap or Abandon the Option Well.


4.3
Production Tests



When either Eternal or Passport, as applicable, has drilled the Option Well to
Contract Depth and if Petroleum Substances from any zone in the Option Lands are
reasonably anticipated to be in Paying Quantities, either Eternal or Passport,
as applicable, shall case the Option Well and:


 
(a)
conduct production tests as soon as practicable if Petroleum Substances other
than natural gas in Paying Quantities is indicated; or



 
(b)
if Petroleum Substances composed predominantly of natural gas in Paying
Quantities is indicated,



 
(i)
conduct production tests as soon as practicable; or


 
8

--------------------------------------------------------------------------------

 

 
(ii)
Cap the Option Well and conduct production tests on or before the later of the
first anniversary date of the Option Well drilling rig release and as soon as
practicable after an economic market for those Petroleum Substances becomes
available, provided that, if either Eternal, as operator for and on behalf of
the Farmors, or Passport, as applicable, has not fulfilled its obligations
within one year of the drilling rig release of the Option Well, either Eternal
or Passport, as applicable, shall, at the end of that year and every 6 months
thereafter until such Party has fulfilled its obligations, give notice to the
Parties of its plans to production test and produce the Option Well, if any.



When either Eternal or Passport, as applicable, has conducted the production
tests, such party shall finish the Completion, Capping or Abandonment of the
Option Well as soon as practicable.


4.4
Costs of Option Well



 
(a)
In the event that Passport has elected to participate in the Option Well
pursuant to Section 4.1(a), Passport shall pay Eternal 38.5% of the Estimated
Drilling Costs to be incurred by Eternal with respect to the Option Well no
later than 20 days before the anticipated spud date of the Option
Well.  Thereafter, on or before that day which is 20 days after the date on
which Passport receives from Eternal the summary of the actual Completion Costs
incurred by Eternal with respect to the Test Well,



 
(i)
Passport shall promptly pay to Eternal 38.5% of the difference between the
Completion Costs and the Estimated Drilling Costs for the Option Well, if the
Completion Costs exceed the Estimated Drilling Costs; or



 
(ii)
Eternal shall promptly reimburse Passport 38.5% of the difference between the
Estimated Drilling Costs and the Completion Costs for the Option Well, if the
Completion Costs are less than the Estimated Drilling Costs.



 
(b)
In the event that Passport has elected to participate in the Option Well
pursuant to Section 4.1(b), Passport shall pay 100% of the Completion Costs
incurred with respect to the Option Well.



4.5
Earning



 
(a)
Where the Farmors have elected to drill the Option Well pursuant to Section
4.1(a), upon the drilling of the Option Well to Contract Depth and Completion,
Capping or Abandonment of the Test Well, and subject to Eternal receiving
payment pursuant to Section 4.4 above:



 
(i)
Eternal shall transfer an undivided 12.5% Working Interest in the Option Lands
to Passport; and




 
9

--------------------------------------------------------------------------------

 

 
(ii)
American Eagle shall transfer an undivided 12.5% Working Interest in the Option
Lands to Passport.



 
(b)
As a result of the transfers noted in Section 4.5(a) above, the resulting
Working Interests of the Parties in and to the Option Lands including the Option
Well and all Petroleum Substance received therefrom shall be as follows:



 
(i)
With respect to Eternal a 37.5% Working Interest;



 
(ii)
With respect to American Eagle a 37.5% Working Interest; and



 
(iii)
With respect to Passport a 25% Working Interest.



 
(c)
Where Passport has elected to drill the Option Well at its sole cost, risk and
expense pursuant to Section 4.1(b), the resulting Working Interests of the
Parties in and to the Option Lands including the Option Well and all Petroleum
Substance received therefrom shall be as follows:



 
(i)
With respect to Eternal a 17.5% Working Interest;



 
(ii)
With respect to American Eagle a 17.5% Working Interest; and



 
(iii)
With respect to Passport a 65% Working Interest.



 
(d)
Each of the Farmors shall do all other acts and things necessary to transfer and
to evidence the transfer of such Working Interests, including the entering into
of an assignment agreement on terms satisfactory to the Parties, acting
reasonably.



ARTICLE 5
WATER DISPOSAL WELL


5.1
Disposal Well



In the event that the Farmors, in their sole discretion, elect to convert the
well located at 7-9-4-21 W2M into a water disposal well (the “Water Disposal
Well”), the Farmors shall provide Passport with notice of such conversion and
Passport, by written notice to the Farmors on or before the 30th day following
the notice from the Farmors of their election to convert the Water Disposal
Well, may elect to participate in such conversion as set forth in this Article
5, provided that the Farmee fulfils its obligations respecting the Test Well and
the Option Well and is not otherwise in default hereunder.  Upon an election by
the Farmors hereunder, Eternal, as Operator, shall diligently and continuously
take all such action as is reasonably necessary to convert such well.

 
10

--------------------------------------------------------------------------------

 

5.2
Cost of Water Disposal Well



In the event that Passport has elected to participate in the conversion of the
Water Disposal Well pursuant to Section 5.1, upon receipt of invoice from
Eternal for the estimated conversion costs of the Water Disposal Well, Passport
shall pay Eternal 38.5% of the estimated conversion costs to be incurred by
Eternal with respect to conversion of the Water Disposal Well.  Thereafter, on
or before that day which is 20 days after the date on which Passport receives
from Eternal the summary of the actual conversion completion costs incurred by
Eternal with respect to conversion of the Water Disposal Well,


 
(a)
Passport shall pay to Eternal 38.5% of the difference between the actual
conversion completion costs and the estimated conversion costs for the Water
Disposal Well, if the actual costs exceed the estimated costs; or



 
(b)
Eternal shall reimburse Passport 38.5% of the difference between the estimated
costs and the actual costs for the Water Disposal Well, if the actual costs are
less than the estimated costs.



5.3
Earning



Upon completion of conversion of the Water Disposal Well, and subject to Eternal
receiving payment pursuant to Section 5.2 above:


 
(a)
Eternal shall transfer an undivided 12.5% Working Interest in the Water Disposal
Well to Passport; and



 
(b)
American Eagle shall transfer an undivided 12.5% Working Interest in the Water
Disposal Well to Passport.



As a result of the transfers noted above, the resulting Working Interests of the
Parties in and to the Water Disposal Well and all proceeds received therefrom
shall be as follows:


 
(c)
With respect to Eternal a 37.5% Working Interest;



 
(d)
With respect to American Eagle a 37.5% Working Interest; and



 
(e)
With respect to Passport a 25% Working Interest.



Each of the Farmors shall do all other acts and things necessary to transfer and
to evidence the transfer of such Working Interest, including the entering into
of an assignment agreement on terms satisfactory to the Parties, acting
reasonably.


ARTICLE 6
AREA OF MUTUAL INTEREST


6.1
Acquisition of Interest in AMI Lands



 
(a)
For the period commencing on the Effective Date and remaining in effect for
three (3) years thereafter (the “AMI Term”), the Parties hereby agree to
establish an “Area of Mutual Interest” which consists of the AMI Lands.

 
 
11

--------------------------------------------------------------------------------

 

 
(b)
If any Party wishes to acquire New Lands that the Crown offers for sale during
the AMI Term, that Party will first consult with the other Parties at least 48
hours prior to the applicable bid submission deadline, to attempt to establish a
joint bid to acquire those New Lands. If unanimous agreement is reached by the
Parties for joint acquisition of those New Lands, the Operator (or the agreed
upon Party) shall submit that bid on behalf of all Parties. If the Parties do
not agree on the terms of a joint bid with respect to the New Lands, any Party
may submit an independent bid with respect thereto, subject to Section
6.1(c).  If agreement is reached by 2 or more (but not all) Parties after that
consultation, the Parties that were able to agree on the terms of a joint bid
will have the right to participate in that bid in the proportions of their
applicable Working Interests as stipulated in Sections 3.4(c) to (e) herein
(increased by a prorated share of the unassumed Working Interest as stipulated
in Sections 3.4(c) to (e) herein of the Party not participating in the bid) or
in such other percentages as those Parties may agree.  Each Party participating
in a bid under this Section will pay its share of the applicable amount to the
Party that submitted the bid within 24 hours of being advised that the bid was
successful.



 
(c)
If any Party acquires New Lands or rights thereto:



 
(i)
at a Crown sale without consulting the other Parties or without disclosing to
them the price it was prepared to pay for that acquisition;



 
(ii)
at a Crown sale where unanimous agreement was not reached pursuant to
Section 6.1(b) and the price paid to acquire those New Lands differs by more
than 5% from the last price the acquiring Party disclosed it was prepared to bid
for the joint acquisition of those New Lands; or



 
(iii)
other than by bidding at a Crown sale, if that acquisition is included in the
definition of New Lands;



the acquiring Party shall acquire those New Lands or rights subject to the
rights of the other Parties under this Article 6.  The acquiring Party will
deliver written notice to the other Parties describing the material provisions
of the acquisition of those New Lands or rights within 5 days of that
acquisition.


6.2
Right to Acquire New Lands



 
(a)
Each Party receiving a notice delivered under Section 6.1(b) may elect to
participate in the acquisition of the applicable New Lands by written notice to
the acquiring Party within 7 days of receipt of the acquiring Party’s notice. A
Party may elect to participate in that acquisition to the extent of that Party’s
Work Interest percentage as stipulated in Sections 3.4(c) to (e) herein or to
the extent that percentage interest is increased by its proportionate share of
participation in that acquisition, with a limitation as to a maximum amount of
such increased participation which that Party is prepared to accept. Failure by
a Party to limit participation in the acquisition of New Lands in its notice to
the acquiring Party shall be deemed to be an election to participate to the
extent of the percentage interest of that Party’s Working Interest increased by
its proportionate share of any unassumed percentage of participation in that
acquisition. Any unassumed percentage of participation in that acquisition of
those New Lands following these elections shall remain with the acquiring Party.
Once the respective interests of the Parties in the New Lands are determined,
each Party that elected to acquire an interest in those New Lands will pay the
corresponding share of the cash consideration of that acquisition to the
acquiring Party within 7 days of receipt of the acquiring Party’s invoice
therefor.

 
 
12

--------------------------------------------------------------------------------

 

 
(b)
Notwithstanding any other provision of this Article 6, if a Party has not
received all information to which it is or will be entitled (other than
Production Tests delayed with the Farmee’s consent) for the Test Well prior to
the acquisition of the New Lands, a Party may, by notice to the other Parties,
defer its election to acquire an interest in the New Lands until such time as
all of that information is received.  If this condition applies, the applicable
Parties may each elect to acquire an interest in the New Lands pursuant to
6.2(a) within 10 days following the receipt of the last of that information.



 
(c)
If the consideration for the acquisition of New Lands is the drilling of a well
or the conducting of certain geological or geophysical operations, a Party which
elects to acquire a portion of the acquiring Party’s interest or rights in such
acquisition shall be required to assume a corresponding share of the cost, risk
and expense of those operations which are required to be conducted pursuant to
the terms of such acquisition. To the extent that the conduct of those required
operations entitles the Parties to earn additional interests in the New Lands by
conducting optional operations and fewer than all of the Parties that
participated in that acquisition agree to exercise that option, only those
Parties participating in that optional operation will be entitled to any portion
of the interest so earned and any additional associated rights or options
thereunder.



 
(d)
If the New Lands acquired by the acquiring Party are not acquired at a Crown
sale and are acquired subject to an overriding royalty, production payment or
other charge of a similar nature, the acquiring Party must disclose that
encumbrance in the notice of acquisition that it gives to the other Parties
under this Article.  Those Parties that elect to acquire an interest in those
New Lands will assume a corresponding share of that disclosed
encumbrance.  However, the obligation to assume an encumbrance under this
Section 6.2(d) will not apply to any encumbrance created directly or indirectly
by or through an acquiring Party with an Affiliate, director, officer, agent,
employee, independent contractor or consultant of that acquiring Party in
conjunction with that acquisition.

  
 
13

--------------------------------------------------------------------------------

 

6.3 
Application of Operating Procedure



If New Lands are acquired by more than one Party without being subject to an
agreement which provides for the Joint Operation of those New Lands, the
acquiring Parties shall be bound by the Operating Procedure for the maintenance
and operation of those New Lands.  If the Operator under the Operating Procedure
is not an acquiring Party for the New Lands, the acquiring Parties shall appoint
an operator for the New Lands as provided in the Operating Procedure.


6.4
Parties Not Required To Disclose Information



Nothing in this Article requires a Party to disclose to any other Party:


 
(a)
any information beyond that information which that Party is required to provide
to that other Party pursuant to this Agreement;



 
(b)
where that other Party’s right to information has been delayed pursuant to any
provision of this Agreement, any such information prior to the time specified
for that other Party’s entitlement to same; or



 
(c)
any geological, geophysical or other interpretation of data developed by that
Party wholly or partially from information acquired by that Party under this
Agreement.



ARTICLE 7
OPERATIONS


7.1
Operating Procedure



Upon Passport obtaining a Working Interest in the Joint Lands, the Operating
Procedure, as amended by this Agreement shall:


 
(a)
govern the relationship of the Parties as to their respective Working Interest
in the Joint Lands, the Option Lands and any New Lands acquired in accordance
with Article VII (collectively, the “Lands”); and



 
(b)
apply to all Operations conducted on the applicable Lands.



Subject to the Operating Procedure, Eternal will be the Operator with respect to
the Lands from and after such time.  Eternal hereby accepts its appointment as
Operator effective at such time and agrees to assume the duties, obligations and
rights under the Operating Procedure.


7.2
Independent Operations



Clause 1007 of the Operating Procedure is deleted and replaced with the
following paragraph:


“If an Independent Operation proposed in an Operation Notice is the drilling of
a well, and if such well is completed for the production of petroleum substances
from one or more zones, the participating parties shall be entitled to retain
possession of the well and all production from such zones, and a
non-participating party shall forfeit to the participating parties, upon
completion of such operation, one hundred percent (100%) of its Working Interest
in such well and the spacing unit for such well, insofar only as it relates to
the applicable zones and production therefrom.

 
14

--------------------------------------------------------------------------------

 

The Operator shall make every reasonable endeavour, within its legal authority,
to market any of the petroleum substances produced or capable of being produced
from the Lands rateably with any other similar substances produced by the
Operator, or in which the Operator has an interest, and further the Operator
covenants that it will not discriminate against petroleum substances produced or
capable of being produced from the Lands in the production and marketing of
same.“


As a result of the foregoing modification of Clause 1007, the last sentence of
Clause 1005(c)(ii) and all of Clause 1009 (a) shall be deleted in their entirety
and Clause 1010 shall be amended by this Section 7.2, mutatis mutandis.


7.3
Access to Derrick Floor



Passport shall, at Passport’s sole risk, cost and expense and upon reasonable
notice, have full and free access, including derrick floor access, to all Joint
Operations being conducted upon the Lands (including drilling of the Test Well
and Option Well) as well as the records on location of such Joint Operations,
except to the extent that the Regulations restrict such access.


7.4
Royalty Application



If any well on the Lands is completed for the taking of production, the Operator
shall be responsible for making timely application, on behalf of the Parties,
for any royalty holiday or abatement that may be applicable to operations
hereunder.


7.5
Goods and Services Tax Elections



The Parties hereby authorize the Operator to make an election or elections
jointly with the Operator under subsection 273 (i) of the Excise Tax Act
(Canada).  The Parties agree to be bound by any such election made, for the
duration of this Agreement.


ARTICLE 8
DEFAULT


8.1
Default



 
(a)
In the event any Party (the “Defaulting Party”) has breached its obligations
under this Agreement or has committed an act of bankruptcy, is insolvent, has
proposed a compromising arrangement to its creditors generally, has had a
petition for a receiving order in bankruptcy filed against it, has made a
voluntary assignment in bankruptcy, has taken any proceeding to have itself
declared bankrupt or wound-up or has taken or been subject to any similar action
shall be in default under this Agreement, a non-defaulting Party shall have the
right, on 10 Business Days written notice (“Default Notice”) to the Defaulting
Party, to the acceleration of any payments due and owing under this Agreement
and to charge interest on any late payments due and owing hereunder at a rate of
10%, compounded monthly.

 
 
15

--------------------------------------------------------------------------------

 

 
(b)
The Defaulting Party shall have 20 Business Days from receipt of the Default
Notice to cure the default in question.  If the Defaulting Party fails to cure
the default within the prescribed time period for doing so, the non-defaulting
Party shall have the right to purchase the Defaulting Party’s respective Working
Interest in any applicable Title Document and the corresponding Lands for fair
market value, as determined by the non-defaulting Party, acting reasonably, less
20%.  If there is more than 1 non-defaulting Party, the non-defaulting Parties
shall be deemed to have acquired the Defaulting Party’s Working Interest on a
pro rata basis in proportion to their respective Working Interests.



ARTICLE 9
GENERAL


9.1
Covenants Running with the Lands



All terms and conditions of this Agreement shall run with and be binding upon
the Lands during the term hereof.


9.2
Governing Law



This Agreement shall, in all respects, be subject to, interpreted, construed and
enforced in accordance with and under the laws of the Province of Alberta and
the laws of Canada applicable therein.  The Parties irrevocably attorn and
submit to the exclusive jurisdiction of the courts of Alberta and the courts of
appeal therefrom in respect of all matters arising out of or in connection with
this Agreement.  To the extent that the fact that the Lands lie within the
Province of Saskatchewan requires the application of the laws in force in the
Province of Saskatchewan, such laws shall be adduced as evidence in the Alberta
courts having jurisdiction in respect of a dispute arising hereunder.


9.3
Further Assurances



From time to time, as and when reasonably requested by any Party, the other
Party shall execute and deliver, or cause to be executed and delivered, all such
documents and instruments and shall take, or cause to be taken, all such further
and other actions to implement or give effect to this Agreement.


9.4
Entire Agreement



This Agreement supersedes any and all other agreements, documents, writings and
verbal understandings between the Parties relating to the subject matter hereof
, including without limitation the letter agreement executed by the Parties
dated December 16, 2010, and expresses the entire agreement of the Parties with
respect to the subject matter hereof.

 

 
16

--------------------------------------------------------------------------------

 

9.5
Time of Essence



Time shall be of the essence in this Agreement.


9.6
Severability



If any covenant or condition contained in this Agreement is determined to be, in
whole or in part, invalid or unenforceable by reason of any rule of law or
public policy, such invalidity or unenforceability will not affect the validity
or enforceability of any other covenant or provision, such partial invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of such covenant or provision and such invalid or unenforceable
covenant or provision or portion thereof, as the case may be, shall be severable
from the remainder of this Agreement.


9.7
No Partnership or Agency



This Agreement shall not be construed to create, expressly or by implication, a
partnership relationship between the Parties and, except as may be expressly
provided or contemplated herein, no Party is authorized to act as agent or
otherwise on behalf of any other Party in any manner as a result of this
Agreement.


9.8
No Rights Conferred on Third Parties



Nothing in this Agreement shall confer any rights upon any third parties.


9.9
Counterpart Execution



This Agreement may be executed by facsimile and in counterpart, all of which,
when taken together, shall be deemed one and the same instrument.


[The remainder of this page intentionally left blank]

 
17

--------------------------------------------------------------------------------

 

9.10
Enurement



This Agreement shall be binding upon and enure to the benefit of the Parties and
their respective successors and assigns.


IN WITNESS WHEREOF the Parties have executed this Agreement as of the day and
year first above written.


 

 
EERG ENERGY ULC .
       
By:
  
   
[Name]
   
[Title]
       
By:
  
   
[Name]
   
[Title]
     
AEE CANADA INC.
       
By:
  
   
[Name]
   
[Title]
       
By:
  
   
[Name]
   
[Title]
     
PASSPORT ENERGY INC.
       
By:
  
   
[Name]
   
[Title]
       
By:
  
   
[Name]
   
[Title]


 
18

--------------------------------------------------------------------------------

 

SCHEDULE “A”


to Participation and Operating Agreement
dated April 15, 2011 between
EERG Energy ULC., AEE Canada Inc. and Passport Energy Inc.


JOINT AND OPTION LANDS, TITLE DOCUMENTS, WORKING INTEREST
AND ENCUMBRANCES
  

--------------------------------------------------------------------------------


 
Joint Lands:
 
Joint Lands
 
Title Documents
 
Working Interest
 
Encumbrances
E½ and SW¼ of Section 4, W½ of Section 9, W½ of Section 16 and W½ of Section 21
in Township 4, Range 21 W2M
  
 
  
- AEE Canada Inc. – 50%
- EERG Energy ULC. – 50%
  
- 9% GORR to Crescent Point Energy
- 1.75% GORR to Fairway Resources LLP
- .25% GORR to Tom Lantz
- 1% GORR to Richard Findley
- Saskatchewan Crown Royalties and Mineral Taxes

 
Option Lands:
 
Option Lands
 
Title Documents
 
Working Interest
 
Encumbrances
W½ of Sections 5, 6, 17 and 18 in Township 4, Range 21 W2M
  
 
  
- AEE Canada Inc. – 50%
- EERG Energy ULC. – 50%
  
- 9% GORR to Crescent Point Energy
- 1.75% GORR to Fairway Resources LLP
- .25% GORR to Tom Lantz
- 1% GORR to Richard Findley
- Saskatchewan Crown Royalties and Mineral Taxes


 
 

--------------------------------------------------------------------------------

 

SCHEDULE “B”


to Participation and Operating Agreement
dated April  15, 2011 between
EERG Energy ULC., AEE Canada Inc. and Passport Energy Inc.


OPERATING PROCEDURE AND ACCOUNTING PROCEDURE
 

--------------------------------------------------------------------------------

 

SUMMARY OF 1990 CAPL OPERATING PROCEDURE AND 1996 PASC
ELECTIONS AND AMENDMENTS


CAPL 1990 OPERATING PROCEDURE


OPERATOR:  EERG Energy ULC


Clause 101 (u) as per the Agreement


Clause 311 (Insurance):  A   ¨  B   x


Clause 604 (Marketing Fee) : Shall not apply


Clause 903 (Casing Point Election):   A   x    B   ¨


Clause 1007 (Penalty for Independent Operations): Deleted and replaced by
Section 8.2 of the Agreement


Clause 1010 (A) (“Title Preserving Well”):  120 Days


Clause 2202 (Addresses for Notices):


EERG Energy ULC
c/o Eternal Energy Corp.
2549 West Main Street, Suite 202
Littleton, Colorado 80120
 
Attention:  President
Facsimile:
 
 

--------------------------------------------------------------------------------

 

AEE Canada Inc.
c/o American Eagle Energy Inc.
27 North 27th Street, Suite 21 G
Billings, Montana 59101


Attention: President
Facsimile:


Passport Energy Inc.
[Address]


Attention: l
Facsimile: l


Clause 2401 (Disposition of Interest):   A   x  B   ¨


Class 2404 (Recognition Upon Assignment):  A   x   B   ¨


1996 PASC ACCOUNTING PROCEDURE


Clause 105 (Operating Advances): Proportionate Share of 38.5%


Clause 110 (Approvals): Section N/A;   3 Parties totalling 100%


Clause 112 (Expenditures Limitations): $50,000.00


Subclause 202 ((b) Non-Compulsory):  25%


Subclause 213 ((b) Housing): Shall not be chargeable


Clause 216 (Warehouse Handling): 38.5% of the costs of such Material


Clause 221 ( Allocation Options): N/A


OVERHEAD


Subclause 302: (Overhead):


 
a)
For each Exploration Project:

1.           5% of first $250,000.00; plus
2.           3% of next $500,000.00; plus
3.           1% of cost exceeding 1 and 2;


 
b)
For each Drilling of a Well:

1.           3% of first $250,000.00; plus
2.           2% of next $500,000.00; plus
3.           1% of cost exceeding 1 and 2;

 
 

--------------------------------------------------------------------------------

 

 
c)
For each Initial Construction Project (Alternative B):

1.           3% of first $250,000.00; plus
2.           2% of next $500,000.00; plus
3.           1% of cost exceeding 1 and 2;


 
d)
For each Initial Construction Project (Alternative B):

1.           3% of first $250,000.00; plus
2.           2% of next $500,000.00; plus
3.           1% of cost exceeding 1 and 2;


 
e)
For Operations and Maintenance:

1.           A flat rate of $600.00 per Producing Well per month.


Rates:  Rates in Subclauses 302(e)(2) and 302(e)(3) shall be adjusted as of the
first day of each year following the year in which the Agreement became
effective


Clause 406 (Dispositions): Price greater than $50,000.00 requires approval
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE “C”


to Participation and Operating Agreement
dated April 15, 2011 between
EERG Canada ULC., AEE Canada Inc. and Passport Energy Inc.


ESTIMATED DRILLING COSTS

 
 

--------------------------------------------------------------------------------

 